DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 22 December 2021.
Claims 1-38 are pending.

Response to Arguments
Applicant’s arguments, see the remarks filed 22 December 2021, with respect to the objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant’s arguments, see the remarks filed 22 December 2021, with respect to the rejection of claims 9-10, 23-24, and 33-34 under 35 U.S.C. 112b have been fully considered and are persuasive.  The rejections have been withdrawn. 


Applicant’s arguments, see the remarks filed 22 December 2021, with respect to the rejections of claims 1-38 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant’s arguments have been considered but are moot because the new reference used in the new ground of rejection is not specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 19, 20, 23, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Raish et al. Pub. No.: US 2019/0310947 A1 (hereafter “Raish”), in view of Shim Pub. No.: US 2006/0167895 A1 (hereafter “Shim”), in view of Applicant Admitted Prior Art (Pub. No.: US 2021/0019206 A1, hereafter “AAPA”), in view of Kolli et al. Pub. No.: US 2020/0242036 A1 (hereafter “Kolli”).

Raish and Shim were cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 1, Raish teaches the invention substantially as claimed, including:
A method comprising: 
arming, by a computer system, a memory buffer for user-space page fault notification ([0005], Lines 1-4: Providing by the operating system an additional trigger address range in the virtual address space (i.e., “memory buffer”). The trigger address range comprises at least one trigger address labeled invalid. Accessing the trigger address by the computer program causes a page fault and triggers the data transfer (i.e., establishing a range of trigger addresses in the virtual address space represents “arming” the buffer according to [0067] of the specification)), the memory buffer including a plurality of pages; 
receiving, by the computer system, an initial user-space page fault notification, the initial user-space page fault notification indicative of a detected initial access by an application of a particular page of the plurality of pages in the memory buffer, wherein the particular page is not yet populated in any one of a plurality of different physical memory devices ([0026], Lines 1-4: A page fault is a type of exception in the context of accessing a memory, e.g., by way of a memory page. The exception may be raised by computer hardware when a computer program tries to access a memory page (i.e., memory “buffer” includes “pages”). [0072], Lines 5-7: The data transfer may be triggered by a load instruction issued by the program (i.e., “application) to load user data from a virtual address mapping the memory. In case the memory does not comprise the user data to be loaded, a page fault may be caused (i.e., a program, or “application” attempts to load, or “access” user data from a page that the memory does not comprise, or in other words, the user data is “not yet populated in the memory”) and execution of the page fault handler initiated)…the plurality of different physical memory devices…including at least two or more of: a local volatile memory device, a local [nonvolatile] device, and/or a remote [nonvolatile] device ([0047], Lines 1-7: The memory 110 may include any one or combination of volatile memory elements (e.g., random access memory (RAM, such as DRAM, SRAM, SDRAM, etc.)) and nonvolatile memory elements (e.g., ROM, erasable programmable read only memory (EPROM), electronically erasable programmable read only memory (EEPROM), programmable read only memory (PROM)) (i.e., memory may include a combination of at least volatile memory and nonvolatile, or “persistent” memory)); and 
in response to receiving the initial user-space page fault notification…moving, by the computer system, data associated with the particular page into the…particular physical memory device ([0026], Lines 6-17: Locally, the memory page may be accessible but…may require the actual memory page contents, i.e., data, to be loaded from a backing storage such as a disk…When handing a page fault, the operating system may try and make the required memory page accessible at the location in physical memory mapped by the virtual address accessed by the program (i.e., page fault handler, in response to the page fault, loads data into the physical memory to make it accessible)).
	
While Raish teaches a system that moves data into a memory device from backing storage upon a page fault, Raish does not explicitly recite:
selecting, by the computer system, a particular physical memory device of the plurality of different physical memory devices; and 
moving, by the computer system, data…into the selected particular physical memory device.

However, in analogous art that similarly teaches moving data into a memory device, Shim teaches:
selecting, by the computer system, a particular physical memory device of the plurality of different physical memory devices; and moving, by the computer system, data…into the selected particular physical memory device ([0058], Lines 1-17: In database system comprised of PRAM (i.e., persistent, non-volatile memory ([0020])) and DRAM (i.e., volatile memory) as main memory, a method for dividing and storing database components in the PRAM and DRAM comprises a step for: (a) determining the properties of database components…(b) determining which components have higher importance required for maintaining the consistency and integrity in a database according to the determined properties of database components (step 2), (c) transmitting higher components of database components to PRAM (step 3), (d) storing the transmitted database components in PRAM…(e) transmitting lower components of database components to DRAM…(step 5), and (f) storing lower importance of database components to DRAM).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Shim’s teaching of selecting between a persistent non-volatile memory or a DRAM volatile memory and storing data to the selected memory, with Raish’s teaching of loading a page into memory in response to a page fault, to realize, with a reasonable expectation of success, a system that detects a page fault and loads a page of data, as in Raish, into a selected volatile or non-volatile memory based on a measure of how important consistency and integrity of the data, as in Shim. A person of ordinary skill in the art would have been motivated to make this combination to enable data pages with a greater need for consistency and integrity to be loaded into a type of memory that will persist.

	While both Raish and Shim teach memory devices comprising both volatile DRAM and non-volatile memory, the combination of Raish and Shim does not explicitly recite that the non-volatile memory is:
a plurality of different physical memory devices residing on a memory bus including…a local persistent memory (PMEM) device, and/or a remote PMEM device.

However, in analogous art that similarly describes non-volatile memory, AAPA teaches that non-volatile memory can consist of:
a plurality of different physical memory devices residing on a memory bus including…a local persistent memory (PMEM) device, and/or a remote PMEM device ([0005], Lines 1-12: To provide the lowest possible access latency, operating system support of emerging persistent memory (PMEM) technology has created mechanisms for a user-space application to have direct access (DAX) to persistent memory media (i.e., without the access being performed by operating system software). PMEM generally refers to solid-state byte addressable memory devices that reside on a memory bus of a given system. Being on the memory bus allows PMEM to have similar speed and latency as DRAM as well as the non-volatility of SSDs and HDDs. Examples of existing solutions from providing DAX to PMEM include “NOVA,” “Strata,” “Octopus,” “Hotpot,” and “FluidMem”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted AAPA’s known PMEM non-volatile memory on the memory bus with the non-volatile memory of the combination of Raish and Shim, because 1) the combination of Raish and Shim contained non-volatile memory, referred to in Shim as persistent ram, or pram, which differed from the claimed device by the substitution of PMEM as a type of non-volatile memory, 2) PMEM as a type of non-volatile memory was known in the prior art according to AAPA, and 3) a person of ordinary skill in the art could have substituted the PMEM non-volatile memory on the memory bus of AAPA into the non-volatile memory of the combination of Raish and Shim, to realize, as a predictable result, a system having the features of the combination of Raish and Shim, and that uses PMEM as non-volatile memory.

	While Raish, Shim, and AAPA teach PMEM residing on a memory bus, the combination of Raish, Shim, and AAPA does not explicitly recite:
	a plurality of different physical memory devices residing on a memory bus including at least two or more of: a local volatile memory device, a local persistent memory (PMEM) device, and/or a remote PMEM device.

	However, in analogous art, Kolli teaches:
a plurality of different physical memory devices residing on a memory bus including at least two or more of: a local volatile memory device, a local persistent memory (PMEM) device, and/or a remote PMEM device ([0025], Lines 1-6: Fig. 2A depicts a block diagram for a pair of CPU sockets,…CPU 104a includes…CPU-mem 106a (i.e., volatile memory, see [0015]), persistent memory 106b, both accessible via memory bus 232).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kolli’s teaching of a volatile memory and a persistent memory residing on a memory bus, with the combination of Raish, Shim, and AAPA’s teaching of PMEM residing on a memory bus, to realize, with a reasonable expectation of success, a system comprising both a PMEM, as in AAPA, and volatile memory connected to a memory bus, as in Kolli. A person of ordinary skill would have been motivated to make this combination to allow main memory to take advantage of the density, and small latencies characteristic of persistent memory (Kolli [0001]).

Regarding claim 2, Raish further teaches:
the local volatile memory device comprises dynamic random-access memory (DRAM) ([0047], Lines 1-3: The memory 110 may include any one or combination of volatile memory elements (e.g., random access memory (RAM, such as DRAM, SRAM, SDRAM, etc.)).

Regarding claim 9, Raish teaches:
rearming, by the computer system, the memory buffer for user-space page fault notification ([0005], Lines 1-4: Providing by the operating system an additional trigger address range in the virtual address space (i.e., “memory buffer”). The trigger address range comprises at least one trigger address labeled invalid. Accessing the trigger address by the computer program causes a page fault and triggers the data transfer (i.e., establishing a range of trigger addresses in the virtual address space represents “arming”, or “rearming” of the buffer according to [0067] of the specification)).

Regarding claims 19, 20, and 23, they are system claims comprising similar limitations to those of claims 1, 2, and 9 respectively, and are therefore rejected for at least the same rationale. Raish further teaches the additional limitations of a computer system comprising: a processor; and a computer-readable storage medium having instructions stored thereon, which when executed by the processor, cause the computer system to… ([0078]).

Regarding claims 29, 30, and 33, they are computer program product claims comprising similar limitations to those of claims 1, 2, and 9 respectively, and are therefore rejected for at least the same rationale. Raish further teaches the additional limitations of a non-transitory computer readable medium containing instructions, execution of which in a computer system causes the computer system to… ([0078]).

Claims 3-4, 15-16, 21, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claims 1, 19, and 29 above, and in further view of Kumar et al. Pub. No.: US 2016/0170645 A1 (hereafter “Kumar”).

Kumar was cited in the IDS filed 3 February 2020.

Regarding claim 3, while AAPA discusses PMEM, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
the local PMEM device and/or remote PMEM device are associated with a distributed memory object (DMO).  

However, in analogous art that similarly describes non-volatile memory as persistent memory, Kumar teaches:
the local PMEM device and/or remote PMEM device are associated with a distributed memory object (DMO) ([0014], Lines 24-28: Persistent memory 106 may be formed with memory technologies that includes, but is not limited to, phase change memory (PCM), memrister, spin-transfer torque-random access memory (STT_RAM), and so forth (i.e., PCM, memrister, and STT-RAM technologies are examples of byte-addressable PMEM. See for example, Condit et al. “Better I/O Through Byte-Addressable, Persistent Memory” (Copyright 2009 Page 1, Column 2, Paragraph 2 describing PCM and memrister as byte-addressable PMEM, and Oikawa et al. “File-based Memory Management for Non-Volatile Main Memory” (Copyright 2013) Abstract describing STT-RAM and PCM as byte-addressable non-volatile memory. Both Condit and Oikawa were cited in the IDS filed 30 July 2020). [0046], Lines 4-11. The modules may be distinct and independent components…The components may be processes…distributed among a plurality of compute nodes running in parallel, concurrently, sequentially, or a combination (i.e., byte addressable PMEM is distributed among the nodes, and is therefore considered part of a “DMO”)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of PMEM as part of a distributed memory object, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of loading a page into memory in response to a page fault, to realize, with a reasonable expectation of success, a system that utilizes PMEM, as in AAPA, that is part of a DMO, as in Kumar. A person of ordinary skill in the art would have been motivated to make this combination to enable PMEM functionality to be distributed across multiple nodes to increase fault tolerance.

Regarding claim 4, while AAPA discusses PMEM, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
the computer system is part of a first node in cluster of a plurality of nodes associated with a distributed memory object (DMO) system, wherein the local PMEM is at the first node, and wherein the remote PMEM is at a second node of the cluster of the plurality of nodes associated with the DMO system

However, in analogous art that similarly describes non-volatile memory as persistent memory, Kumar teaches:
the computer system is part of a first node in cluster of a plurality of nodes associated with a distributed memory object (DMO) system, wherein the local PMEM is at the first node, and wherein the remote PMEM is at a second node of the cluster of the plurality of nodes associated with the DMO system ([0046], Lines 4-11. The modules may be distinct and independent components…The components may be processes…distributed among a plurality of compute nodes running in parallel, concurrently, sequentially, or a combination (i.e., plural compute nodes comprise at least a first and second compute node provide byte addressable PMEM distributed as a DMO across the plural compute nodes)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of PMEM as part of a distributed memory object distributed across at least a first and second node, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of loading a page into memory in response to a page fault, to realize, with a reasonable expectation of success, a system that utilizes PMEM, as in AAPA, that is part of a DMO across at least a first and second node, as in Kumar. A person of ordinary skill in the art would have been motivated to make this combination to enable PMEM functionality to be distributed across multiple nodes to increase fault tolerance.

Regarding claim 15, while Raish discusses allocating memory to applications, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
receiving, by the computer system, a memory call from the application; and 
allocating, by the computer system, the memory buffer to the application in response to receiving the memory call.

However, in analogous art, which similarly describes memory allocation, Kumar teaches:
receiving, by the computer system, a memory call from the application ([0030], Lines 6-9: Process flow 400 may begin at block 402 where a memory allocation request (i.e., “memory call”) may be received, by system software of the computing device, from one or more applications or processes executing on the computing device); and allocating, by the computer system, the memory buffer to the application in response to receiving the memory call ([0035], Lines 5-8: If unallocated volatile type memory is available then the process may proceed to block 424 where the unallocated volatile type memory may be allocated to satisfy the memory allocation request).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of allocating a memory buffer to an application in response to a call, or request for memory from the application, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of applications making requests for memory, to realize, with a reasonable expectation of success, a system that allocates memory to an application, as in Raish, in response to a request from the application, as in Kumar. A person of ordinary skill in the art would have been motivated to make this combination to allow an operating system to manage volatile memory and persistent storage as a single buffer, leading to efficiencies and requiring less resources when loading data (Kumar [0003]).

Regarding claim 16, while Raish discusses allocating memory to applications, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
selecting the particular physical memory device includes: 
determining that the local volatile memory device does not have capacity to handle the data associated with the particular page; and 
selecting the local PMEM device as the particular physical memory device in response to determining the local volatile memory device does not have capacity to handle the data associated with the particular page.  

However, in analogous art which similarly describes memory allocation Kumar teaches:
selecting the particular physical memory device includes: 
determining that the local volatile memory device does not have capacity to handle the data associated with the particular page ([0016], Lines 2-8: Enable system software…to receive and service volatile and persistent memory allocation requests from one or more applications, or processes…The system software, in response to such an allocation request, may dynamically allocate memory pages. [0035], Lines 3-5: At block 418, a determination may be made as to whether unallocated volatile type memory is available (i.e., a determination of no at block 418 indicates that volatile type memory does not have the capacity to handle the data of the requested memory pages)); and 
selecting the local PMEM device as the particular physical memory device in response to determining the local volatile memory device does not have capacity to handle the data associated with the particular page ([0036], Lines:1-5: At block 420, a determination may be made as to whether unallocated persistent type memory is available. If unallocated persistent type memory is available, then the process may proceed to block 422 where the unallocated persistent type memory may be converted to volatile type memory. [0035], Lines 5-8: If unallocated volatile type memory is available then the process may proceed to block 424 where the unallocated volatile type memory may be allocated to satisfy the memory allocation request (i.e., when there isn’t enough volatile type memory to satisfy the memory allocation request, selecting persistent type memory to use to satisfy the request)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumar’s teaching of allocating PMEM in response to a volatile memory not have capacity to handle an allocation request, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of applications making requests for memory, to realize, with a reasonable expectation of success, a system that allocates memory to an application, as in Raish, where the request is for volatile memory, and in response to the volatile memory not having the capacity to handle the request, allocating PMEM, as in Kumar. A person of ordinary skill in the art would have been motivated to make this combination to allow an operating system to manage volatile memory and persistent storage as a single buffer, leading to efficiencies and requiring less resources when loading data (Kumar [0003]).

Regarding claims 21, and 31, they comprise similar limitations to those of claim 3, and are therefore rejected for at least the same rationale.

Claims 5, 22, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claims 1, 19, and 29 above, and in further view of Rapoport et. al. “User Space Memory Management for Post-copy Migration” (©2017, hereafter “Rapoport”).

Rapoport was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 5, while Raish discusses page fault handling, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
the initial user-space page fault notification is a based on the Linux userfault mechanism.

	However, in analogous art that similarly describes page fault handling, Rapoport teaches:
the initial user-space page fault notification is a based on the Linux userfault mechanism (Page 1, Column 1, Paragraph 2, Lines 3: The userfault technology recently introduced into the Linux kernel allows a user space application to process page faults).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Rapoport’s teaching of a user space application processing page faults through userfault technology, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of processing page faults, to realize, with a reasonable expectation of success, a system that processes page faults, as in Raish, using userfault technology introduced in the linux kernel. A person of ordinary skill would have been motivated to make this combination to allow a user space application to process its own page faults or enable the user space application to process page faults of other processes, thereby increasing the flexibility by which page faults are processed.

Regarding claims 22, and 32, they comprise similar limitations to those of claim 5, and are therefore rejected for at least the same rationale.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claim 1 above, and in further view of Zyulkyarov et al. Pub. No.: US 2015/0227469 A1 (hereafter “Zyulkyarov”).

Zyulkyarov was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 6, while Raish teaches mapping memory pages to memory addresses, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
the particular page is mapped to one or more of a plurality of mapped views of an address space associated with the application.

However, in analogous art that similarly describes memory pages mapped to memory addresses, Zyulkyarov teaches:
the particular page is mapped to one or more of a plurality of mapped views of an address space associated with the application ([0014], Lines 9-11: An entry of a page table (i.e., a particular page), associated with a virtual address, is modified to map the virtual address to the pin buffer (i.e., a particular page is associated, or mapped, to a virtual address). Abstract, Lines 7-11: The requested memory extends the physical address space and is visible to and managed by the OS. The OS has the ability to make the requested memory visible to the user program. The OS has the ability to manage the requested memory (i.e., physical address space is visible in a plurality of views including an “application view” visible to a user program, and a “management view” visible to a management operating system)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zyulkyarov’s teaching of a particular memory page being visible in a plurality of mapped views, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of memory pages mapped to memory addresses, to realize, with a reasonable expectation of success, a system that maps memory pages to memory addresses, as in Raish, and mapping pages of memory to plural views of the memory including an application view and a management view. A person of ordinary skill would have been motivated to make this combination to enable management of memory by the operating system (Zyulkyarov Abstract).

Regarding claim 7, Zyulkyarov further teaches:
the plurality of mapped views include: an application view that is visible to the application; and a management view that visible to a user-space memory management function (Abstract, Lines 7-11: The requested memory extends the physical address space and is visible to and managed by the OS. The OS has the ability to make the requested memory visible to the user program. The OS has the ability to manage the requested memory (i.e., physical address space is visible in a plurality of views including an “application view” visible to a user program, and a “management view” visible to a management operating system acting as a “user space memory management function”)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, in view of Zyulkyarov, as applied to claim 7 above, and in further view of Lukacs et al. Pub. No.: US 2017/0286673 A1 (hereafter “Lukacs”).

Lukacs was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 8, which Raish discusses management of memory, the combination of Raish, Shim, AAPA, Kolli, and Zyulkyarov does not explicitly recite:
the user-space memory management function is part of a memory allocation capture library.

However, in analogous art, which similarly describes memory management, Lukacs teaches:
the user-space memory management function is part of a memory allocation capture library ([0072], Lines 1-16: Application control engine 40 may intercept an attempt by the OS to allocate memory for a small object (e.g., driver), the respective object smaller than a memory page…To intercept such a memory allocation attempt, some embodiments of app control engine 40 and/or introspection engine 44 may detect an attempt to execute a native OS memory management function…To determine memory addresses where such functions reside in the memory of the respective guest VM 32, application control engine 40 may access certain data structures, such as the exported functions tables of the kernel binary images (i.e., management functions used to intercept, or “capture” memory allocation requests reside on data structures, or “libraries”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lukac’s teaching of memory management functions used to capture allocation requests being part of a data structure or library, with the combination or Raish, Shim, AAPA, Kolli, and Zyulkyarov’s teaching of user space memory management functions performed by an operating system, to realize, with a reasonable expectation of success, an OS that performs memory management functions, as in Zyulkyarov, resident in a data structure of functions and used to capture memory allocation requests, as in Lukacs. A person of ordinary skill would have been motivated to make this combination to enable an application control engine to determine memory addresses of the memory management functions to enable their use (Lukacs [0072]).

Claims 10, 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claims 9, 23, and 33 above, and in further view of Yamada et al. Pub. No.: US 2010/0332721 A1 (hereafter “Yamada”).

Yamada was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 10, while Raish teaches arming memory pages, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
rearming the particular page for user-space page fault notification includes: creating a new demand-zero page; arming the new demand-zero memory page for user-space page fault notification; and moving the armed new demand-zero memory page onto the memory buffer.  

	However, in analogous art that similarly describes memory pages, Yamada teaches:
rearming the particular page for user-space page fault notification includes: creating a new demand-zero page ([0039], Lines 1-8: It is often necessary to repurpose pages from the set of physical pages committed for the current virtual to physical page mappings to make room for additional data from the virtual memory 150. When needed, data that was previously removed from the physical memory can be reloaded…from scratch as in the case of demand zero filled pages (i.e., reloading data pages “rearms” the pages from created demand zero filled pages)); arming the new demand-zero memory page for user-space page fault notification; and moving the armed new demand-zero memory page onto the memory buffer ([0039], Lines 8-15: When a page in the physical memory 152 for a page of virtual memory 150 is removed and then later reloaded, it is usually the case that the page is used by a different virtual address page than when loaded in a previous instance. As such, the virtual memory page table 160 and the memory management unit 154 are updated with new mappings to map a new virtual address to the physical address (i.e., new memory pages are armed when they are reloaded into physical memory, and are moved into a “buffer” when the memory management unit 154 are updated with the new mappings)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Yamada’s teaching of rearming a memory page from a created demand zero filled pages by reloading the page into physical memory and updating mappings to that page, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of arming buffers, to realize, with a reasonable expectation of success, a system that arms buffers, as in Raish, and rearming particular pages of the buffers, as in Yamada. A person having ordinary skill would have been motivated to make this combination so that cache coherence can be improved (Yamada [0004]).

Regarding claims 24, and 34, they comprise similar limitations to those of claim 10, and are therefore rejected for at least the same rationale.

Claims 11, 25, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claims 1, 19, and 29 above, and in further view of Anderson Patent No.: US 10,037,271 B1 (hereafter “Anderson”).

Anderson was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 11, while Raish discusses data storage, the combination of Raish, Shim, AAPA, and Kolli does not explicitly disclose:
monitoring, by the computer system, access by the application of the particular page after moving the data associated with the particular page into the particular physical memory device;   
determining, by the computer system, a level of access by the application based on the monitoring; 
determining, by the computer system, that the level of access does not satisfy a specified access criterion; and 
in response to determining that the level of access does not satisfy the specified access criterion: 
allocating, by the computer system, space in an alternative physical memory device, wherein the alternative physical memory device is different than the particular physical memory device; 
evicting, by the computer system, the data associated with the particular memory page from the particular physical memory device in response to determining that the level of access does not satisfy a specified access criterion; and 
moving, by the computer system, the data associated with the particular memory page to the alternative physical memory device. 

	However, in analogous art that similarly describes data storage, Anderson teaches:
monitoring, by the computer system, access by the application of the particular page after moving the data associated with the particular page into the particular physical memory device; determining, by the computer system, a level of access by the application based on the monitoring (Column 9, Lines 13-19: The storage management module 114 may monitor the data temperature of the buffer cache 212 (i.e., alternative physical memory device) and the DSFs 112 (600) (i.e., particular physical memory device (Column 1, Line 64) different from the DSF persistent storage devices (Column 3, Lines 47-51))…Data temperature may be determined based on predetermined-sized data portions (i.e., data temperature represents a “level” of how often data portions, or “pages” are accessed));   
determining, by the computer system, that the level of access does not satisfy a specified access criterion; and in response to determining that the level of access does not satisfy the specified access criterion: allocating, by the computer system, space in an alternative physical memory device, wherein the alternative physical memory device is different than the particular physical memory device; evicting, by the computer system, the data associated with the particular memory page from the particular physical memory device in response to determining that the level of access does not satisfy a specified access criterion; and moving, by the computer system, the data associated with the particular memory page to the alternative physical memory device (Column 9, Lines 29-33: Based on the data temperature, the storage management module 114 may determine if data is to migrate from the DSFs 112 to the buffer cache 212 (604). In one example, the temperature change detection triggering data relocation may involve one or more thresholds (i.e., thresholds act as “access criterion”). Lines 48-50: If data migration is to occur, the storage management module 114 may move data selected for migration from the DSFs 112 to the buffer cache 212 (606) (i.e., based on a threshold criterion not being met, data pages are removed, or “evicted” from the DSFs and moved to the allocated portion of buffer cache)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Anderson’s teaching of monitoring access heat of particular portions or pages in a particular storage device, and evicting and moving the data to an alternative device due to a threshold not being met, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of moving data onto a particular storage device, to realize, with a reasonable expectation of success, a system that moves data onto a particular storage device, as in Raish, and performs monitoring of accesses to the data, and evicts and moves the data to an alternative device upon a criterion not being satisfied. A person of ordinary skill would have been motivated to make this combination to ensure that data being accessed frequently is placed in a buffer cache to ensure quicker access (Anderson Column 1, Lines 24-40).

Regarding claims 25, and 35, they comprise similar limitations to those of claim 11, and are therefore rejected for at least the same rationale.

Claims 12, 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, in view of Anderson, as applied to claims 11, 25, and 35 above, and in further view of Tsirkin et al. Pub. No.: US 2019/0179767 A1 (hereafter “Tsirkin”).

Tsirkin was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 12, while Raish teaches detection of page faults, the combination of Raish, Shim, AAPA, Kolli, and Anderson does not explicitly recite:
monitoring access by the application includes: monitoring page fault information exported by a kernel memory manager via a kernel interface.  

	However, in analogous art, that similarly discusses detection of page faults, Tsirkin teaches:
monitoring access by the application includes: monitoring page fault information exported by a kernel memory manager via a kernel interface ([0013], Lines 5-17: When the user application requests to access a portion of virtual memory addresses that is not mapped to the physical memory, the computer hardware may generate a hardware event, e.g., a page fault. The Kernel may detect and handle the page fault by retrieving the requested portion of virtual memory from a secondary storage device…It may be desirable to offload the task of handling page faults from the kernel to a user space memory monitor processing thread  [0037], Lines 1-3: User space notification component 126 may enable kernel 120 to notify one or more processing threads that hardware event 134 has been detected (i.e., page fault information is detected by the kernel and transmitted, or “exported” via the user space notification component 126, acting as an “interface” to user space memory monitor processing thread)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tsirkin’s teaching of a kernel that detects a page fault and communicates page fault information to a user space memory monitor processing thread via an interface, with the combination of Raish, Shim, AAPA, Kolli, and Anderson’s teaching of detecting page faults, to realize, with a reasonable expectation of success, a system that detects page faults, as in Raish, and exports page fault information from a kernel via an interface, as in Tsirkin. A person of ordinary skill would have been motivated to make this combination to improve performance of the kernel by offloading page fault handling to a user space thread (Tsirkin [0013]).

Regarding claims 26, and 36, they comprise similar limitations to those of claim 12, and are therefore rejected for at least the same rationale.

Claims 13, 27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, in view of Anderson, in view of Tsirkin, as applied to claims 12, 26, and 36 above, and in further view of Li, Jeff. “Pagemap Interface of Linux Explained”. Accessible at: https://blog.jeffli.me/blog/2014/11/08/pagemap-interface-of-linux-explained/. (8 November 2014, hereafter “Li”).

Li was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 13, while Tsirkin discusses OS kernels interfacing with user space, the combination of Raish, Shim, AAPA, Kolli, Anderson, and Tsirkin does not explicitly recite:
the kernel interface is any of: /proc/kpageflags or /sys/kernel/mm/page_idle.

	However, in analogous art that similarly discusses OS kernels interfacing with user space, Li teaches:
the kernel interface is any of: /proc/kpageflags or /sys/kernel/mm/page_idle (Managing hardware is one of the operating system’s main responsibilities. OS kernel needs some data structures to manage the physical memory. Since those data structures lives in kernel space, they cannot be accessed from the user space directly. The pagemap interface which has been introduced since 2.6.25 allows page tables and related information to be examined from user space. The information is exposed as virtual files living in proc file system:…/proc/kpageflags).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Li’s teaching of interfacing between kernel space and user space using /proc/kpageflags, with the combination of Raish, Shim, AAPA, Kolli, Anderson, and Tsirkin’s teaching of communicating page fault information between kernel and user spaces, to realize, with a reasonable expectation of success, a system that detects page faults using a kernel, as in Tsirkin, and exports page fault information from the kernel to user space using /proc/kpageflags, as in Li. A person of ordinary skill would have been motivated to make this combination to implement an interface between kernel and user spaces in the Linux operating system.

Regarding claims 27, and 37, they comprise similar limitations to those of claim 13, and are therefore rejected for at least the same rationale.

Claims 14, 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, as applied to claims 1, 19, and 29 above, and in further view of Shih et al. Pub. No.: US 2017/0344298 A1 (hereafter “Shih”).

Regarding claim 14, while Raish discusses data storage, the combination of Raish, Shim, AAPA, and Kolli does not explicitly recite:
determining, by the computer system, a capacity of the particular physical memory device; 
determining, by the computer system, that the capacity of the particular physical memory device does not satisfy a specified capacity criterion; and 
in response to determining that the capacity of the particular physical memory device does not satisfy the specified capacity criterion: 
allocating, by the computer system, space in an alternative physical memory device, wherein the alternative physical memory device is different than the particular physical memory device; 
evicting, by the computer system, the data associated with the particular memory page from the particular physical memory device; and 
moving, by the computer system, the data associated with the particular memory page to the alternative physical memory device.  

	However, in analogous art that similarly describes data storage, Shih teaches:
determining, by the computer system, a capacity of the particular physical memory device; determining, by the computer system, that the capacity of the particular physical memory device does not satisfy a specified capacity criterion ([0035], Lines 1-6: A buffer 324d of un-allocated (free) memory pages may be maintained in the physical memory 124. As the buffer 324d is depleted and its size falls below a threshold level, memory pages may be de-allocated from deployed VMs by a process referred to as “eviction” in order to maintain a minimum size of the buffer 324d (i.e., when buffer 324d of particular physical memory device 124 does not meet a particular remaining size, or “capacity” threshold level, eviction is triggered)); and 
in response to determining that the capacity of the particular physical memory device does not satisfy the specified capacity criterion: allocating, by the computer system, space in an alternative physical memory device, wherein the alternative physical memory device is different than the particular physical memory device; evicting, by the computer system, the data associated with the particular memory page from the particular physical memory device; and moving, by the computer system, the data associated with the particular memory page to the alternative physical memory device ([0031], Lines 1-11: The host machine 102 may include a local (host) storage device component 203 (i.e., “alternative physical memory device” different from memory component 202 which “constitute[s] the physical memory 124” ([0030]))…The storage device component 203 may be used as a swap area for the memory manager. [0079], Lines 1-5: At block 812, the memory manager 132 may evict the selected memory page. In some embodiments, for example, the memory page may be swapped out. For example, data in the memory page may be copied to a swap area or swap file on a local disk of the host machine 102 (i.e., in response to determining that the capacity of the buffer falls below a threshold, data is evicted from the buffer and copied, or moved, to an allocated area or file of an alternative storage device)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Shih’s teaching of evicting and moving data from a particular storage device to an alternative storage device when the particular storage device does not meet a threshold capacity condition, with the combination of Raish, Shim, AAPA, and Kolli’s teaching of moving data into a selected particular storage device, to realize, with a reasonable expectation of success, a system that moves data into a particular storage device, as in Raish, and further evicts and moves the data into an alternative storage device when the capacity of the particular storage device falls below a threshold. A person having ordinary skill would have been motivated to make this combination address complications and challenges when total memory consumption of virtual machines exceeds capacity of physical memory (Shih [0003]).

Regarding claims 28, and 38, they comprise similar limitations to those of claim 14, and are therefore rejected for at least the same rationale.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, in view of Kumar, as applied to claim 16 above, and in further view of Lim et al. Pub. No.: US 2012/0210042 A1 (hereafter “Lim”).

Lim was cited in the previous PTO-892 dated 22 September 2021.

Regarding claim 17, while Raish discusses non-volatile storage, the combination of Raish, Shim, AAPA, Kolli, and Kumar does not explicitly recite:
determining that the local PMEM device does not have capacity to handle the data associated with the particular page; and 
in response to determining that the local PMEM device does not have capacity to handle the data associated with the particular page: 
evicting a previously allocated page from the local PMEM device; and 
reallocating the previously allocated page to the remote PMEM device.  

However, in analogous art that similarly describes non-volatile storage, Lim teaches:
determining that the local PMEM device does not have capacity to handle the data associated with the particular page; and in response to determining that the local PMEM device does not have capacity to handle the data associated with the particular page: evicting a previously allocated page from the local PMEM device; and reallocating the previously allocated page to the remote PMEM device ([0011], Lines 4-6: Remote memory can be used as a backing store to local memory in order to free local memory on a virtual machine. [0016], Lines 18-20: If no local pages are free, the hypervisor code can also select a local page to be evicted to remote memory. [0026], Lines 3-5: The non-volatile memory 618 can provide persistent data storage for the system 670 (i.e., when there are no free local pages in local persistent memory, an allocated page is evicted and relocated to remote persistent memory)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lim’s teaching of evicting a page to a remote persistent storage when an internal persistent storage is full, with the combination of Raish, Shim, AAPA, Kolli, and Kumar’s teaching of selecting between different physical storage devices, to realize, with a reasonable expectation of success, a system that makes a selection of a physical storage device, as in Shim to move data into, as in Raish, where a page from a local persistent storage is evicted to a remote persistent storage when the local persistent storage is full, as in Lim. A person of ordinary skill would have been motivated to make this combination to free up resources local to a virtual machine to allow additional virtual machines to be consolidated on a single server (Lim [0011]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Raish, in view of Shim, in view of AAPA, in view of Kolli, in view of Kumar, as applied to claim 16 above, and in further view of Brandt et al. Patent No.: US 9,965,619 B2 (hereafter “Brandt”).

Regarding claim 18, while Raish discusses non-volatile storage, the combination of Raish, Shim, AAPA, Kolli, and Kumar does not explicitly disclose:
selecting the particular physical memory device further includes: determining that the local PMEM device does not have capacity to handle the data associated with the particular page; and 
selecting the remote PMEM device as the particular physical memory device in response to determining the local PMEM device does not have capacity to handle the data associated with the particular page.

However, in analogous art that similarly describes non-volatile storage, Brandt teaches:
selecting the particular physical memory device further includes: determining that the local PMEM device does not have capacity to handle the data associated with the particular page; and selecting the remote PMEM device as the particular physical memory device in response to determining the local PMEM device does not have capacity to handle the data associated with the particular page (Column 6, Lines 28-33: The return address buffer may be implemented in a combination of storage within processor 200 (e.g., internal return address buffer 214) (i.e., internal storage comprises “any type of storage within processor 200 (Column 4, Lines 22-23)) and storage external to the processor 200 (e.g., return address overflow buffer 124) (i.e., external storage comprises “any other type of medium readable by processor 110” (Column 3, Lines 1-4)). The external storage may be used as an overflow buffer in the event that the internal storage becomes full. Column 3, Lines 16-19: Information storage device 150 may include any type of persistent or non-volatile memory or storage, such as a flash memory and/or a solid state, magnetic, or optical disk drive (i.e., when internal persistent storage becomes full, it does not have the capacity to handle data, external persistent storage is selected)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Brandt’s teaching of selecting an external persistent storage when an internal persistent storage is full, with the combination of Raish, Shim, AAPA, Kolli, and Kumar’s teaching of selecting between different physical storage devices, to realize, with a reasonable expectation of success, a system that makes a selection of a physical storage device, as in Shim to move data into, as in Raish, where a remote persistent storage is selected when a local persistent storage is full, as in Brandt. A person of ordinary skill would have been motivated to make this combination to provide an overflow buffer to prevent malicious techniques such as stack pivoting (Brandt Column 1, Lines 25-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195